Citation Nr: 0720757	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-17 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), claimed as secondary to service-connected sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1955 to 
February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In August 2005, the veteran requested a hearing before a 
Decision Review Officer at the RO; however, in a June 2006 
letter, the veteran withdraw his request.


FINDINGS OF FACT

The weight of the competent and probative medical evidence 
establishes that the veteran's CAD is not proximately due to, 
the result of, or aggravated by his service-connected sleep 
apnea.

CONCLUSION OF LAW

The criteria for service connection for CAD, claimed as 
secondary to service-connected sleep apnea are not met.  38 
U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

With respect to VA's duty to notify, the RO sent letters to 
the veteran in December 2000 and June 2006.  In the December 
2000 pre-rating notice letter, the RO asked the veteran to 
submit copies of treatment records from non-VA doctors, 
hospitals, or clinics where he received care for his 
disability.  He was informed that VA may be able to help him 
obtain these records and he was requested to complete and 
return signed authorization forms to allow the RO to obtain 
records from specific medical providers.  The RO further 
informed the veteran that it was his responsibility to make 
sure that VA receives requested records and evidence 
necessary to make a decision on his claim.  In the June 2006 
letter, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence he has in his possession 
that pertains to the claim.  This notice also informed him of 
the type of evidence necessary for a disability rating and an 
effective date for the award of benefits, if service 
connection is awarded.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  As indicated below, the RO has obtained the 
veteran's VA treatment records as well as treatment records 
from those private medical providers that the veteran 
identified as having relevant records for development.  The 
veteran's service medical records are not available, and the 
National Personnel Record Center (NPRC) has indicated that 
the files may have been destroyed by a fire at the NPRC 
during the 1970s.  He has not identified any additional 
evidence pertinent to the claims not already of record, or 
attempted to be located, or requested by VA.  The veteran has 
been afforded VA examinations in connection with his claim.  
The RO sought and obtained two advisory opinions in this 
matter.  Accordingly, on review of the file, the Board 
concludes that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and in ensuring 
full compliance with due process requirements.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There has been extensive 
development of this case, and the veteran actively 
participated by submitted numerous medical opinions to 
support his claim.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Background

Private medical records from the veteran's cardiologist, R.D. 
Raymond, M.D., dated from October 1985 to November 2000, 
reflect that he first saw the veteran in October 1985 after 
the veteran sustained an acute myocardial infarction (MI).  
At that time, the veteran's noted risk factors for coronary 
disease included that he was a former smoker, he had elevated 
lipids, and he had a strong family history of premature 
coronary disease.  A gated heart pool scan showed an ejection 
fraction of approximately 40 percent.  In a July 1992 record, 
Dr. Raymond noted that the veteran had the same risk factors 
for coronary disease. 

An October 1991 Rhode Island Hospital medical record notes 
that the veteran's cardiac risk factors are family history 
and hypercholesterolemia.

A February 1993 Holy Cross Hospital admission record reflects 
that the veteran's family history included his father who 
died in his forties of MI and four uncles on his father's 
side of the family who died of heart attacks in their 
fifties.  

A May 1997 Rhode Island Hospital cardiac catheterization 
report reflects that the veteran's left ventricular ejection 
fraction was 45 percent. 

In a February 1998 letter, the veteran's private physician, 
R.V. Lewis, M.D. stated that the veteran's chief disability 
was from hypercholesterolemia as a consequence of which he 
has severe coronary artery disease resulting in a triple 
artery bypass in March 1993 and MI in May 1997.  

A December 1999 VA outpatient record reflects concern over 
the veteran's glucose levels and the need for aggressive 
monitoring of blood sugars in light of the veteran's already 
existent cardiac risk factors to include hypertension and 
hyperlipids.

In a September 2000 rating decision, the veteran was granted 
service connection for deviated septum, as a residual of a 
broken nose.  

In December 2000, the veteran submitted a claim for service 
connection for CAD, secondary to "his service-connected 
sinus condition" along with 2 letters, dated in October 
2000, from Dr. Raymond and Dr. Lewis in support of his claim.  
Dr. Raymond stated that the veteran had been under his care 
for coronary heart disease since 1985.  He noted that the 
veteran had a nasal deformity due to an injury from service 
and that this injury could have indirectly complicated his 
illness.  Dr. Raymond stated that the difficulty breathing 
and nasal infections that have ensued are among the many 
factors that can contribute to the unpredictable nature and 
progression of coronary disease.  Dr. Lewis stated that he 
had treated the veteran for the past forty years and during 
that time he had hypercholesterolemia, two MIs, and chronic 
angina owing to his CAD.  Dr. Lewis opined that it was 
possible that indirectly his nasal deformity may have 
complicated his medical illnesses.  

VA outpatient records from December 2000 to July 2001 reflect 
that the veteran was assessed with hypertension and glucose 
intolerance.      

In July 2001, the veteran submitted a claim for service 
connection for sleep apnea based on secondary service 
connection.  Along with the claim, the veteran submitted a 
July 2001 private sleep study report from R. P. Millman, 
M.D., noting risk factors for sleep apnea included the 
veteran's previous nasal injury.  The diagnosis was 
obstructive sleep apnea (OSA) syndrome.

A November 2001 VA outpatient record reflects that the 
veteran was assessed with noninsulin-dependent diabetes 
mellitus (NIDDM).

In a June 2002 rating decision, the RO granted service 
connection for sleep apnea as secondary to service-connected 
deviated septum, and deferred a decision on the veteran's 
claim for service connection for CAD secondary to sleep 
apnea.  

In a July 2002 letter, Dr. Millman stated that he thinks the 
veteran's obstructive sleep apnea is directly related to his 
previous nasal injury in the Army.  He further stated that 
the veteran's sleep apnea is moderately severe and he thinks 
it does have an impact on the veteran's underlying CAD.  
Thus, he concluded there was a direct link from the veteran's 
nasal fracture to his underlying heart disease at the present 
time.  

In March 2003, the RO obtained a medical opinion from a VA 
Cardiologist.  The VA Cardiologist stated that he had 
reviewed the veteran's claims files and noted the veteran's 
cardiac medical history.  He stated that the veteran had a 
strong family history for CAD and the veteran also suffered 
from gallstones, diabetes mellitus, hypertension, 
hypercholesterolemia, and OSA.  The VA Cardiologist opined 
that after reviewing the veteran's record, and the relevant 
medical literature, there was no evidence that his deviated 
naval septum could have caused or contributed to his CAD.  He 
also opined that while OSA may have partially contributed 
and/or aggravated the veteran's CAD, (to which he cited to 
medical literature from two journals), it was much more 
likely that his CAD was mainly a result of his multiple 
cardiac risk factors, listed as strong family history for 
CAD, diabetes, hypertension, and hypercholesterolemia.   

In May 2003 the veteran was afforded a VA heart examination, 
which was conducted by the same VA Cardiologist who provided 
the March 2003 VA opinion.  He reported that the veteran's 
cardiac risk factors included a family history of premature 
CAD, the veteran's hypercholesterolemia, and he was a former 
smoker.  The veteran reported first having atypical chest 
pains when he was 27 years old, but it was determined the 
pain was not cardiac related.  He stated that in 1964 he was 
first diagnosed with an episode of angina and suffered his 
first MI in 1985.  After conducting a physical examination, 
gathering historical data, and reviewing the claims files, 
the VA Cardiologist provided an opinion that responded to 
previous letters from Drs. Millman, Lewis and Raymond.  He 
opined that the veteran's CAD was most likely a direct result 
of his multiple and strong coronary artery risk factors, 
including a family history of premature coronary disease, 
hyperlipidemia, and smoking history.  Although OSA may have 
partially contributed and/or aggravated the veteran's 
symptoms of shortness of breath resulting from CAD, he did 
not believe there was a direct cause and effect relationship 
between his deviated nasal septum, OSA, and CAD.  The VA 
Cardiologist estimated that the veteran's level of function 
was around 7 METS, and that if not for his sleep apnea and 
deviated septum his level would have been at 9 to 10 METs.  
He also estimated that the veteran could perform a workload 
of greater than 5 METS but not greater than 7 METS, which 
result in dyspnea, fatigue, angina, dizziness or associated 
symptoms.  The VA examination report was approved by a second 
VA physician, Dr. S.  

In a June 2003 letter, Dr. Millman stated that he reviewed 
the veteran's cardiac history with the veteran.  He stated 
that the veteran's heart attacks and angina always occurred 
while he was sleeping and this implies that the veteran's 
severe OSA was the triggering event precipitating his cardiac 
ischemia.  He further stated that although the CAD was not 
caused by sleep apnea, clearly the sleep apnea because of 
hypoxemia, nocturnal hypertension and alternating bradycardia 
and tachycardia increased his cardiac morbidity.  

In a June 2003 letter, Dr. Raymond stated that a recent gated 
analysis of the veteran's left ventricle showed that his 
ejection fraction was between 40 and 50 percent and if the 
veteran were able to complete a stress test, he estimated 
that the veteran would have a workload capacity between 3 and 
5 METs.  As far as aggravation, the veteran's heart attacks 
and angina always occurred while sleeping.  Dr. Raymond 
estimated with a fair degree of medical certainty that the 
veteran's ejection fraction at the very least would be 
between 70 and 80 percent and the veteran would have a 
workload capacity of no less than 10 METs, if not for the 
veteran's OSA.  

In July 2003, the RO obtained an addendum VA opinion to the 
May 2003 VA examination report from Dr. S.  In response to 
Dr. Raymond's statement that if not for the veteran's sleep 
apnea, the veteran's exercise tolerance would be 10 METS and 
his ejection fraction would be 70 to 80 percent, Dr. S. 
disagreed.  Dr. S. pointed out that Dr. Raymond failed to 
mention that the veteran had hypertension, hyperlipedemia and 
diabetes, which are the three major risk factors for CAD.  In 
addition, the veteran is male and obese.  This makes him 
unquestionably consistent with syndrome X or insulin 
resistance syndrome, a well known and significant risk factor 
for CAD.  Multiple recent studies support this notion.  Dr. 
S. opined that this and not the veteran's sleep apnea are 
responsible for his cardiac condition and low cardiac 
function.  Furthermore, he stated that he was not aware of 
any studies which prove a link between OSA and CAD.  Dr. S. 
reiterated that the veteran has almost every single risk 
factor known to be responsible for CAD and found that his CAD 
was unrelated to his military service or his service 
connected nasal injury.

In a September 2003 Advisory Opinion, the Director of VA 
Compensation and Pension Service noted that the records 
reflected that the veteran first had an MI in 1985 and he has 
had chronic angina with a stable ejection fraction of 40 to 
50 percent, which was also noted immediately after his MI in 
1985 at age 49.  Most of the opinions indicate that the cause 
of the veteran's heart disease is hyperlipidemia, 
hypertension, smoking, and diabetes.  Also, the veteran had 
MIs many years prior to the diagnosis of sleep apnea.  Given 
the fact that the veteran's ejection fraction is still 40 
percent (the same as in 1985) it was unclear what aggravating 
effect, if any, the sleep apnea had on the veteran's cardiac 
status.    

The Advisory Opinion further stated that the available 
literature concerning the known effects of sleep apnea on the 
cardiovascular system was reviewed.  In older individuals who 
snore loudly, in the absence of other risk factors, there is 
a 1.5 increased risk of high blood pressure and subsequent 
diagnosis of hypertension.  Some data from small studies 
suggested an increased risk for heart disease and stroke; 
however, no direct cause relationship has been proven between 
these diseases and sleep apnea.  The Advisory Opinion 
concluded by saying that given the findings of the current 
research, the lack of a direct etiologic relationship between 
sleep apnea and heart disease, the diagnosis of sleep apnea 
16 years after the veteran's MIs and a stable ejection 
fraction of 40 to 50 percent since 1985, entitlement to 
service connection by aggravation for CAD due to sleep apnea 
is not warranted. 

In September 2003, the RO received a letter from a VA 
physician stating that he had treated the veteran for several 
years.  He stated that the veteran's cardiac history was 
quite extensive and in his opinion his sleep apnea was a 
contributing factor to his cardiac ischemia.  

The RO also received a letter in September 2003 from A. D. 
Duva, M.D., who stated that he definitely felt that the 
veteran's nasal deformity incurred during the Korean War, 
which was never corrected properly, contributes to his 
cardiac myopathy. 

In a September 2003 rating decision, the RO denied secondary 
service connection for CAD.  

In July 2004, the veteran's representative submitted a 
lengthy statement of disagreement with all of the RO's 
findings, to include the September 2003 Advisory Opinion.  
The representative alleged that the reviewer at that time did 
not have an accurate understanding of the veteran's history, 
as the effects of the sleep apnea on the heart which started 
with the nasal trauma in 1956, and therefore occurred many 
years prior to the actual diagnosis of OSA.  

In response to the representative's assertions, in August 
2004, the RO referred the veteran's claims folder to the VA 
Under Secretary for Health for an opinion concerning the 
aggravation of the veteran's nonservice connected CAD as a 
result of his service-connected sleep apnea.  

In a December 2004 Advisory Opinion, the Director of VA 
Compensation and Pension Service summarized their prior 
findings and the subsequent procedural history leading up to 
the current opinion.  The claims folder was reviewed by Dr. 
R.J.J., Chief, Coronary Care Unit at the VA Medical Center 
(VAMC) in Richmond, Virginia.  In Dr. J's October 2004 
opinion, he indicated that after the review of all available 
records he did not find sufficient linkage between the 
veteran's OSA and progressive CAD to substantiate the claim 
for service connection.  Dr. J provided a detailed discussion 
of the veteran's risk factors for CAD to include a strong 
family history, dyslipidemia, diabetes, and prior tobacco 
use.  Dr. J noted that the extent of family members with 
heart disease is irrelevant once the linkage is established 
in his father.  He felt that the ongoing, difficult to manage 
dyslipidemia and strong family history were the major 
contributors to the veteran's CAD.  He also indicated that 
the recent glucose intolerance had become an issue.  Dr. J 
noted that the role of these risk factors is well 
substantiated in the literature.  Dr. J further noted that 
while there are some reports linking OSA to cardiac disease 
it is not a well established causal relationship.  He also 
stated that it is more likely that OSA is related to 
hypertension and to arrhythmias including sudden cardiac 
death, but that in this case, such is mitigated by the 
appropriate use of beta-blockers.  He noted some medical 
literature that showed some compelling evidence of the 
relationship between OSA and cardiovascular disease, but this 
same literature concluded that there were few longitudinal 
studies of the effects of OSA on cardiovascular outcomes, and 
no large-scale randomized trials of the cardiovascular 
effects following therapeutic interventions.  Dr. J concluded 
that given the uncertainty of an existing relationship 
between OSA and cardiovascular disease, in comparison to the 
very compelling relationship between the veteran's known risk 
factors for CAD, it was difficult to make a case implicating 
OSA as a major factor in the veteran's cardiovascular 
history.  

Thereafter, the Advisory Opinion concluded that as a result 
of Dr. J's opinion, a review of the claims folder and the 
available literature, the denial of service connection by 
aggravation for CAD due to service-connected OSA should be 
confirmed and continued.  

In September 2006, the veteran submitted additional medical 
records.  A letter 
from Dr. Raymond, the veteran's private cardiologist, 
reflects that a stress test at the end of May 2006 revealed 
ejection fraction was 32 percent.  In a subsequent letter 
from Dr. Raymond and a letter from Dr. H, the veteran's VA 
physician, they indicated that they were each aware that it 
has not been shown that OSA is a cause of coronary heart 
disease, but it can aggravate a preexisting heart condition.  
It causes a drop in oxygen level which can contribute to a 
rise in blood pressure, increase risk of arrhythmia, and 
worsen heart failure.  Dr. Raymond concluded that it was safe 
to say that the veteran's sleep apnea has an impact on his 
serious heart condition.  Dr. H concluded that the veteran's 
sleep apnea would exacerbate his heart condition and increase 
his cardiac morbidity.   

The RO furnished the veteran with a September 2006 
Supplemental Statement of the Case referring to the findings 
of the prior Advisory Opinions.  In addition, it was noted 
that while the veteran's left ventricular ejection fraction 
was now 32 percent, VA considers the ranges between 30 to 50 
percent to be of the same level of disability.  Therefore, 
service connection for CAD by aggravation remained denied.


III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  A "determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In this case, however, the veteran has not claimed and the 
evidence does not show that CAD was incurred in or aggravated 
by service.  The veteran has limited his appeal to secondary 
service connection, asserting that his CAD is related to his 
service-connected sleep apnea.  In this regard, service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310 (2006).  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Thus, in this case, in 
order to warrant service connection for CAD, the evidence 
must show that the veteran's service-connected disabilities 
either caused or aggravated his CAD.

The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the Court's decision in 
Allen, by providing that "any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected."  
This case predates the regulatory change.  Regardless, based 
upon the facts in this case, neither version is more 
favorable and the regulatory change does not impact the 
outcome of the appeal.

Initially, the Board notes that the medical evidence of 
record includes differing medical opinions addressing whether 
the veteran's CAD is secondary to his service-connected sleep 
apnea.  The Board has a duty to analyze the credibility and 
probative value of the evidence of record.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  Thus, when adequately 
explained, the Board is free to favor one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 26 (1998).

Considering all relevant evidence in light of the above-noted 
criteria, the Board finds that the preponderance of the 
evidence is against the claim for secondary service 
connection for CAD.  

As noted above, the record includes October 2000 opinion 
letters from the veteran's treating physicians submitted 
contemporaneously with his claim for secondary service 
connection.  Dr. Raymond stated that the veteran's difficulty 
breathing and nasal infections resulting from his nasal 
deformity are among the many factors that can contribute to 
the progression of coronary heart disease.  Dr. Lewis opined 
that it was possible that indirectly the veteran's nasal 
deformity may have complicated his medical illnesses.  The 
Board finds that these opinions do little more than propose 
that it is possible that the veteran's CAD is related to a 
deviated septum and/or sleep apnea.  Accordingly, these 
statements lack probative value because they are opinions of 
mere possibility and not probability, thus they are 
insufficient to support a claim for secondary service 
connection.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical possibilities and unsupported medical opinions carry 
negligible probative weight); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (the Court found evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (a physician's opinion the veteran's time as a 
prisoner of war "could have" precipitated the initial 
development of a lung condition, by itself and unsupported 
and unexplained, was "purely speculative").

Dr. Millman's July 2002 statement concluded there was a 
direct link from the veteran's nasal fracture to his 
underlying heart disease because the veteran's OSA is 
directly related to his previous nasal injury and the 
veteran's OSA does have an impact on his underlying CAD.  The 
Board finds that this statement provided no rational for the 
conclusory opinions, and was not based on a review of the 
veteran's claims file.  Thus, this opinion is entitled to 
little probative weight.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record are not probative medical opinions); 
see also Winsett v. West, 11 Vet. App. 420, 424-25 (1998) 
(holding that there exists no "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor).  

Dr. Millman offers conflicting opinions in June 2003 that the 
Board finds are insufficient to relate CAD to the veteran's 
service-connected sleep apnea.  He first opines that since 
the veteran's heart attacks and angina always occurred while 
sleeping, this implies that his OSA was the triggering event 
precipitating his cardiac ischemia.  Then, he opines that CAD 
was not caused by sleep apnea; however, he refers generally 
to the accelerated risk for CAD as a result of the underlying 
symptoms of hypoxemia, nocturnal hypertension and alternating 
bradycardia and tachycardia, rather than the veteran's 
specific condition and, as such, is speculative.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Secondly, Dr. Millman 
indicated that his opinion was based upon a cardiac history 
provided by the veteran, and not a review of the claims file.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by any additional 
medical comment, does not constitute competent medical 
evidence).  Thus, this opinion is entitled to less probative 
weight.

In regards to the subsequent opinions offered by Drs. 
Raymond, Lewis, and Millman, as well as from the veteran's VA 
treating physician, and private doctor, A.D. Duva, M.D., 
while these opinions could be considered less speculative-and 
thus, more definitive than the earlier statements, the Board 
notes again that none of the doctors provided a rationale or 
explained the basis for their opinions.  The absence of a 
specifically stated evidentiary and/or medical basis for the 
physicians' opinion significantly diminishes the probative 
value of the weight or credibility of the evidence in the 
adjudication of the merits, especially in light of all of the 
veteran's other CAD risk factors.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  It is clear that none of the physicians 
provided a basis for their opinions, nor have they reviewed 
pertinent medical literature or considered the veteran's 
other documented coronary risk factors when providing their 
opinions.  

Significantly, in October 1985 and July 1992 medical records, 
Dr. Raymond reported that the veteran's risk factors for 
coronary disease included that he was 
a former smoker, he had elevated lipids and he had a strong 
family history of premature coronary heart disease.  An 
October 1991 Rhode Island Hospital 
record reflects the veteran's cardiac risk factors are family 
history and hyper-cholesterolemia.  Furthermore, a February 
1998 letter reflects that Dr. Lewis clearly believed and so 
opined that the veteran's primary disability, 
hypercholesterolemia, alone, led to his severe coronary 
artery disease.  Neither Dr. Raymond nor Dr. Lewis, prior to 
the veteran's claim, reported that the veteran's nasal 
deformity, difficulty breathing, snoring, or any related 
respiratory condition to include sleep apnea, was a risk 
factor for coronary disease.  Moreover, there are no medical 
records prior to the veteran's claim for benefits that 
indicated that sleep apnea was one of the veteran's risk 
factors for coronary disease.  Thus, the Board finds that the 
more recent opinions by Dr. Raymond and Dr. Lewis relating 
the veteran's CAD to his service-connected sleep apnea were 
made contemporaneous to the veteran's claim for monetary 
benefits and are inconsistent with their prior findings, 
which were made during the regular course of medical 
treatment.  Therefore, the Board finds that their opinions 
are entitled to less probative weight.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled 
to discount the weight, credibility, and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).

By contrast, the Board finds more probative the March 2003 VA 
medical opinion, the May 2003 VA examination report, the July 
2003 VA addendum opinion, and the October 2004 VA medical 
opinion.  Initially, the Board finds that the March 2003 and 
May 2003 statements by the VA cardiologist that OSA may have 
partially contributed and/or aggravated the veteran's CAD, is 
somewhat speculative.  However, in both statements, the VA 
Cardiologist opined that the veteran's CAD was more likely a 
result of his multiple cardiac risk factors including a 
family history of premature coronary disease, hyperlipidemia, 
prior smoking history, hypertension, and glucose 
intolerance/diabetes mellitus.  This opinion is consistent 
with the opinions of the July 2003, September 2003, and 
December 2003 examiners of record.  

The Board ascribes greater weight to the more thorough VA 
opinions, to include the October 2004 opinion, as the RO 
provided the entire record to each of the VA examiners and 
asked the examiners to address the contentions of causation 
the veteran had raised. See, e.g., Colayong v. West, 12 Vet. 
App. 524, 535 (1999); Bielby v. Brown, 7 Vet. App. 260, 268-
69 (1994).  Thus, each of the opinions were undertaken with a 
review of the veteran's entire claims folder, to include the 
veteran's private medical records, VA medical records, 
opinion letters and statements by the veteran.  Each of the 
opinions provided very detailed and thorough reasons and 
basis for their conclusions, to include discussions of 
pertinent medical literature.  Moreover, the rationales 
underlying the opinions are reasonable and supported by the 
objective record and apparent consideration of sound medical 
principles.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BV A to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Thus, upon consideration of all of the evidence, the Board 
finds that the preponderance of the probative evidence 
reflects that the veteran's CAD is not caused by or 
proximately due to his OSA or other service-connected 
conditions.  The veteran's CAD existed prior to his sleep 
apnea, and probative opinions from VA physicians as well as 
some of the private physicians on this point indicate that 
the disorder was not caused by OSA.  

The question remains, however, whether his OSA aggravates his 
CAD.  The medical opinions generally reflect the possibility 
that his sleep apnea impacts his heart disease, although the 
opinions as to the extent of such impact differs.  The 
opinions rendered following review of the claims file 
indicate that there is a much greater impact from his other 
risk factors than from OSA.  In the October 2004 opinion by 
Dr. J, the physician indicated that the uncertainty that 
hovers over the relationship between OSA and cardiovascular 
disease, in comparison with the very compelling relationship 
between the veteran's known risk factors, especially the 
family history and dyslipidemia, rendered it difficult to 
make a case implicating OSA as a major causal factor in his 
cardiovascular history.  

Nevertheless, review of the evidence reveals that the 
veteran's heart disease has consistently resulted in an 
ejection fraction between 40 and 50 since 1985.  When 
evaluating heart disease, a 60 percent rating is warranted 
for more than one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 METs, but 
not greater than 5 METs, resulting in dyspnea, fatigue, 
angina, dizziness or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent; a 
100 percent rating is warranted when there is congestive 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.  
Dr. Raymond estimated the veteran's METs as between 3 and 5 
METs in June 2003.  The most recent evidence shows an 
ejection fraction of 32 percent.  Thus, both prior to and 
subsequent to the diagnosis of sleep apnea, the level of 
disability of the veteran's heart disease is 60 percent 
disabling.

The Court in Allen held that "the term 'disability' as used 
in [38 U.S.C.A.] § 1110 refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Allen, 7 Vet. App. at 448 (emphasis added).  
The Court further held that "pursuant to [38 U.S.C.A.] § 
1110 and [38 C.F.R.] § 3.310(a), when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation." (emphasis 
added).  Id.

In this case, there is no additional impairment of earning 
capacity for which to compensate the veteran.  In other 
words, there is no degree of disability "over and above" 
the level of disability existing prior to the aggravation.  
Id.  His heart condition was 60 percent disabling prior to 
the diagnosis of sleep apnea, and remains 60 percent 
disabling.  Thus, aggravation of his nonservice-connected CAD 
by his OSA is not shown.

Under these circumstances, the Board must conclude that the 
claim for service connection for CAD, as secondary to 
service-connected sleep apnea, must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, the doctrine is not for 
application in this appeal.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).




ORDER

Service connection for coronary artery disease, claimed as 
secondary to service-connected sleep apnea, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


